ORDER

GLASSER, District Judge:
On June 21, 1994, this court granted the summary judgment motion of Varig Brazilian Airlines, Inc. dismissing the three causes of action asserted by International Association of Machinists and Aerospace Workers, AFL-CIO and District Lodge 142, International Association of Machinists and Aerospace Workers in its complaint. International Association of Machinists and Aerospace Workers, AFL-CIO, et al. v. Varig Brazilian Airlines, Inc., 855 F.Supp. 1335 (E.D.N.Y.1994). Presently before the court is the parties’ joint motion to vacate that judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. For the reasons set *91forth by the parties in their submission to the court, this motion is granted.
SO ORDERED.